             Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 1 of 31




                                                                                                      Hon. Richard A. Jones
 1
                                                                                                     Hon. J. Richard Creatura
 2

 3

 4

 5

 6

 7
                                     IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE WESTERN DISTRICT OF WASHINGTON
 9

10
                                                            AT SEATTLE

11    EL PAPEL, LLC and BERMAN 2, LLC,                                )
                                                                      )    Civil Action No. 2:20-cv-01323-RAJ-JRC
12
                                    Plaintiffs,                       )
13                                                                    )
                                   v.                                 )
14                                                                    )           PLAINTIFFS’ MOTION FOR
      ROBERT FERGUSON, in his official                                )            SUMMARY JUDGMENT
15
      capacity as Attorney General of the State of                    )
16    Washington; JENNY A. DURKAN, in her                             )
      official capacity as the Mayor of the City of                   )             Noted on Motion Calendar:
17    Seattle; and THE CITY OF SEATTLE, a                             )                   June 18, 2021
      municipal Corporation,                                          )
18
                                                                      )       ORAL ARGUMENT REQUESTED
19                                  Defendants.                       )
                                                                      )
20
                                   TABLE OF CONTENTS
21   TABLE OF AUTHORITIES ......................................................................................................... iii
22   INTRODUCTION AND RELIEF REQUESTED .......................................................................... 1
23
     STATEMENT OF FACTS ............................................................................................................. 2
     EVIDENCE RELIED UPON ......................................................................................................... 7
24
     STATEMENT OF ISSUES ............................................................................................................ 7
25
     AUTHORITY AND ARGUMENT ................................................................................................ 8
26     I.        THE DEFENDANTS’ EVICTION BANS VIOLATE THE CONTRACT CLAUSE OF
                 THE UNITED STATES CONSTITUTION BY STRIPPING RESIDENTIAL LEASE
27
                 AGREEMENTS OF THEIR ESSENTIAL ENFORCEMENT MECHANISM ............. 8
28
     Mot. for Summary Judgment - i                                                                      Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                                               255 South King Street, Suite 800
                                                                                                       Seattle, Washington 98104
                                                                                                                  (425) 576-0484
               Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 2 of 31




          a.        The eviction bans render leases unenforceable ................................................................ 8
 1
          b.        The eviction bans are neither a reasonable nor necessary means to cope
 2                  with the pandemic .......................................................................................................... 13
 3             1.      The eviction bans fail to ensure compensation ........................................................... 13
 4
               2.      The eviction bans extend beyond the government’s interests .................................... 15
               3.      The eviction bans are not tailored to the emergency at hand ..................................... 16
 5
               4.      The governments can achieve their interests in a less oppressive manner ................. 18
 6
          c.        Cases upholding other eviction bans are distinguishable ............................................... 19
 7             1.      Other challenged eviction bans still allow landlords to evict in a broader range of
                       circumstances .............................................................................................................. 19
 8
               2.      Other challenged eviction bans have been shorter in duration ................................... 20
 9
               3.      Other challenged eviction bans allow landlords to enforce rental obligations means
10                     other than eviction....................................................................................................... 20
11
       II.          THE DEFENDANTS’ EVICTION BANS FORCE LANDLORDS TO ALLOW
                    TENANTS IN MATERIAL BREACH OF THEIR LEASES TO PHYSICALLY
12                  OCCUPY LANDLORDS’ PROPERTIES, VIOLATING THE TAKINGS CLAUSE
                    OF THE UNITED STATES CONSTITUTION ............................................................ 21
13
       III.         INJUNCTIVE RELIEF IS A PROPER REMEDY FOR PHYSICAL INVASION OF
14                  PLAINTIFFS’ PROPERTY .......................................................................................... 23
15   CONCLUSION ............................................................................................................................. 24
     CERTIFICATE OF SERVICE ..................................................................................................... 26
16

17

18

19

20

21

22

23

24

25

26

27

28
     Mot. for Summary Judgment - ii                                                                                 Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                                                           255 South King Street, Suite 800
                                                                                                                   Seattle, Washington 98104
                                                                                                                              (425) 576-0484
              Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 3 of 31




 1                                                  TABLE OF AUTHORITIES
 2
                                                                                                                                    Page(s)
 3   Cases
 4   Allied Structural Steel Co. v. Spannaus,
         438 U.S. 234 (1978) .............................................................................................................8, 15
 5
     Apt. Ass’n of Los Angeles Cty., Inc. v. City of Los Angeles,
 6      No. 20-05193, 2020 WL 6700568 (C.D. Cal. Nov. 13, 2020) ..............................10, 11, 19, 20
 7   Arkansas Game & Fish Comm’n v. United States, 568 U.S. 23 (2012) ........................................21
 8   Baptiste v. Kennealy,
        No. 1:20-cv-11335-MLW, 2020 WL 5751572 (D. Mass. Sept. 25, 2020)..................10, 19, 20
 9
     Barnitz v. Beverly, 163 U.S. 118 (1896) ..............................................................................9, 13, 14
10
     Block v. Hirsh, 256 U.S. 135 (1921) ........................................................................................14, 23
11   Bronson v. Kinzie, 42 U.S. 311 (1843) ..........................................................................9, 11, 13, 14
12   Christensen v. Ellsworth, 162 Wn.2d 365 (2007)............................................................................2
13   City of Los Angeles v. Patel, 576 U.S. 409 (2015) ........................................................................12
     D.A.B.E., Inc. v. City of Toledo,
14
        292 F. Supp. 2d 968 (N.D. Ohio 2003) ....................................................................................23
15   Edwards v. Kearzey, 96 U.S. 595 (1877) .........................................................................................9
16   Elmsford Apt. Associates, LLC v. Cuomo,
        No. 20-cv-4062, 2020 WL 3498456 (S.D.N.Y. June 29, 2020) ........................................19, 20
17
     First English Evangelical Lutheran Church of Glendale v. Los Angeles Cty.,
18       482 U.S. 304 (1987) .................................................................................................................22
19   Goodwin v. Walton Cty. Florida,
        248 F. Supp. 3d 1257 (N.D. Fla. 2017)....................................................................................23
20
     HAPCO v. City of Philadelphia,
21     No. 20-3300, 2020 WL 5095496 (E.D. Penn. Aug. 28, 2020) ..........................................19, 20
22   Home Building & Loan Association v. Blaisdell,
       290 U.S. 398 (1934) .................................................................................................9, 11–14, 16
23
     Howard v. Bugbee, 65 U.S. 461 (1860) .........................................................................................13
24
     Kaiser Aetna v. United States, 444 U.S. 164 (1979)......................................................................21
25   Kimball Laundry Co. v. United States, 338 U.S. 1 (1949) ............................................................22
26   Kucera v. State, Dep’t of Transp., 995 P.2d 63 (Wash. 2000) ......................................................24
27   Loretto v. Teleprompter Manhattan CATV Corp.,
        458 U.S. 419 (1982) .................................................................................................................21
28
     Mot. for Summary Judgment - iii                                                                           Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                                                      255 South King Street, Suite 800
                                                                                                              Seattle, Washington 98104
                                                                                                                         (425) 576-0484
              Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 4 of 31




     Lynch v. United States, 292 U.S. 571 (1934) ...................................................................................8
 1
     Ex parte Milligan, 71 U.S. 2 (1866) ................................................................................................1
 2
     Pennsylvania Coal Co. v. Mahon, 260 U.S. 393 (1922) ..........................................................23, 24
 3
     Peters v. Vill. of Clifton, 498 F.3d 727 (7th Cir. 2007) .................................................................23
 4   Philip Morris, Inc. v. Harshbarger,
 5
        159 F.3d 670 (1st Cir. 1998) ....................................................................................................23
     RUI One Corp. v. City of Berkeley,
 6
        371 F.3d 1137 (9th Cir. 2004) ...................................................................................................8
 7   Sveen v. Melin, 138 S. Ct. 1815 (2018) .....................................................................................8, 10
 8   Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Plan. Agency,
        535 U.S. 302 (2002) .................................................................................................................21
 9
     U.S. Trust Co. of New York v. New Jersey,
10      431 U.S. 1 (1977) ...........................................................................................................9, 15, 18
11   United Auto., Aerospace, Agric. Implement Workers of Am. Int’l Union v.
        Fortuno, 633 F.3d 37 (1st Cir. 2011) .......................................................................................17
12
     United States v. General Motors Corp., 323 U.S. 373 (1945).......................................................22
13
     United States v. Petty Motor Co., 327 U.S. 372 (1946) .................................................................22
14   The W. Maid, 257 U.S. 419 (1922) ..................................................................................................8
15   W.B. Worthen v. Kavanaugh, 295 U.S. 56 (1935) .............................................................11, 14–16
16   Yee v. City of Escondido, 503 U.S. 519 (1992)........................................................................22, 23

17
     Constitutional Provisions
     U.S. Const. amend. V.....................................................................................................................21
18
     U.S. Const. amend. XIV ................................................................................................................21
19
     U.S. Const. art. I, § 10, cl. 1.............................................................................................................8
20
     Statutes
21   City of Los Angeles Municipal Code § 49.99.02 ..........................................................................19
22   RCW 59.12.030 ...........................................................................................................................2, 3
23   RCW 59.12.080 ...............................................................................................................................3

24
     RCW 59.12.090 ...............................................................................................................................3
     RCW 59.18.370 ...............................................................................................................................3
25
     RCW 59.18.380 ...............................................................................................................................3
26

27

28
     Mot. for Summary Judgment - iv                                                                              Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                                                        255 South King Street, Suite 800
                                                                                                                Seattle, Washington 98104
                                                                                                                           (425) 576-0484
             Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 5 of 31




     Other Authorities
 1
     Furth, Salim, When the Moratorium Expires: Three Quick Steps to Reduce
 2      Eviction, Mercatus Center (June 19, 2020), available at
 3
        https://www.mercatus.org/publications/covid-19-economic-recovery/when-
        moratorium-expires-three-quick-steps-reduce-eviction ...........................................................19
 4
     Merrill, Thomas W., Anticipatory Remedies for Takings,
 5     128 Harv. L. Rev. 1630 (2015) ................................................................................................24
     Michigan Supreme Court, Administrative Order No. 2020-17, available at
 6
        https://courts.michigan.gov/Courts/MichiganSupremeCourt/rules/court-rules-
 7      admin-matters/Administrative%20Orders/2020-08_2020-06-
        09_FormattedOrder_AO2020-17.pdf. .....................................................................................18
 8
     Peggy Bailey, Trump Executive Orders Likely Won’t Help the Millions Struggling
 9      to Pay Rent, Center on Budget and Policy Priorities (Aug. 8, 2020), available
        at https://www.cbpp.org/blog/trump-executive-orders-likely-wont-help-the-
10
        millions-struggling-to-pay-rent ................................................................................................18
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Mot. for Summary Judgment - v                                                                        Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                                                 255 South King Street, Suite 800
                                                                                                         Seattle, Washington 98104
                                                                                                                    (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 6 of 31




 1                          INTRODUCTION AND RELIEF REQUESTED
 2          At the time of this filing, landlords across Washington State have been unable to exercise
 3   their fundamental property right to exclude for over a year. This includes when tenants are
 4   damaging the property, allowing uninvited occupants to live on the property, failing to pay rent,
 5   or engaging in non-violent criminal behavior ranging from prostitution to drug manufacturing.
 6   Similarly, landlords in the City of Seattle have also been unable to reclaim their properties. This
 7   includes situations where the landlord intends to reoccupy the property or plans to sell the property
 8   to help weather the ongoing pandemic, both scenarios the Washington State eviction ban allows.
 9   As a result, landlords have lost any genuine control over their own properties for well over a year.
10   There is no doubt that tenants have faced an unprecedented emergency over the last year. So have
11   landlords.
12          Now Defendants have extended the eviction bans again. Yet Defendants cannot
13   indefinitely suspend property and contract rights long recognized under the common law, state
14   statute, and the United States Constitution. While Defendants can exercise their authority to
15   respond to crisis, courts have long warned against the dangers that attend the muscular exercise of
16   emergency power. See, e.g., Ex parte Milligan, 71 U.S. 2, 120–21 (1866) (“The Constitution of
17   the United States is a law for rulers and people, equally in war and in peace, and covers with the
18   shield of its protection all classes of men, at all times, and under all circumstances. No doctrine,
19   involving more pernicious consequences, was ever invented by the wit of man than that any of its
20   provisions can be suspended during any of the great exigencies of government.”).
21          Stripping the right to evict for over a year violates the Contract Clause and the Takings
22   Clause of the United States Constitution. Defendants’ eviction bans substantially impair every
23   residential lease agreement in the state by removing the key enforcement mechanisms that make
24   rental housing a viable business. The bans are unreasonable because they offer no protections for
25   a landlord’s financial and property interests—nothing to protect a landlord from tenants who
26   simply decline to pay rent, damage the property, or violate any number of material terms of the
27   lease agreement. The bans also exceed any government interest in preventing viral spread or
28
     Mot. for Summary Judgment - 1                                                 Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                          255 South King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 7 of 31




 1   mitigating economic harm because they do not require tenants to show hardship and do not allow
 2   landlords to evict tenants who are able to pay but don’t. Meanwhile, Defendants have numerous
 3   other tools available to cope with the pandemic that do not involve stripping landlords of the
 4   contractual rights they rely on to run their businesses.
 5          Granting a tenant a virtually unassailable right to possess someone else’s property for over
 6   a year also constitutes a physical taking under the Fifth Amendment. Regardless of the public need,
 7   even a temporary taking that requires a property owner to suffer a physical invasion requires
 8   compensation. As the eviction bans here do not offer any compensation, such a taking must be
 9   declared unconstitutional and enjoined.
10                                       STATEMENT OF FACTS
11          Earlier this year, in response to the COVID-19 pandemic, the Defendants imposed bans on
12   evictions and restricted landlords’ ability to collect rent for indefinite lengths of time. 1 Defendants
13   have thereby substantially and unreasonably impaired residential lease agreements in violation of
14   the Contract Clause of the United States Constitution. Defendants have also stripped landlords of
15   their right of possession and right to exclude in violation of the Fifth Amendment Takings Clause.
16       I. Washington Landlord-Tenant Law Before the Pandemic
17          Before the pandemic, landlords had a statutory right to evict tenants through an unlawful
18   detainer action to enforce residential lease agreements. RCW 59.12.030. “An unlawful detainer
19   action is a statutorily created proceeding that provides an expedited method of resolving the right
20   to possession of property.” Christensen v. Ellsworth, 162 Wn.2d 365, 370–71 (2007). A tenant is
21   liable for unlawful detainer in a variety of circumstances, including: When the tenant “holds over
22   or continues in possession” of the property after the residential lease agreement has expired; when
23   a tenant continues in possession after a default in rent and fourteen days after notice in writing has
24   demanded either payment or surrender of the premises; and when a tenant retains possession after
25   “neglect or failure to keep or perform any condition or covenant of the lease or agreement and
26   continues in possession after expiration of a ten-day notice.” RCW 59.12.030. A property owner
27   1
      For the sake of simplicity, Defendants’ actions at issue in this matter are collectively referred to
28   as “eviction bans.”
     Mot. for Summary Judgment - 2                                                   Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                            255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 8 of 31




 1   who prevails in an unlawful detainer action is entitled to a writ of restitution that restores
 2   possession. RCW 59.12.090.
 3          Upon issuance of a summons, a tenant has at least five days to answer before entry of a
 4   default judgment. RCW 59.12.080. A landlord has a right to apply immediately for the court to
 5   order the tenant to appear and show cause why a writ of restitution should not issue. RCW
 6   59.18.370. The show-cause hearing must occur no more than thirty days from the date the order is
 7   served on the tenant. Id. Upon notice of a writ of restitution, the tenant has three days to relinquish
 8   possession. RCW 59.18.380.
 9          However, this longstanding remedy has been severely impaired by the Defendants’
10   eviction bans.
11      II. Eviction Bans and Rent Repayment Restrictions
12          Because of the pandemic, the Defendants have imposed bans on evictions and restricted a
13   landlord’s ability to collect overdue rent. These bans deny access to statutory remedies under
14   Washington’s unlawful detainer and ejectment laws as well as common-law contract remedies.
15   Washington State’s Eviction Ban
16          In February 2020, Governor Jay Inslee proclaimed a State of Emergency in response to the
17   pandemic. Declaration of Ethan W. Blevins in Support of Plaintiffs’ Mot. for Prelim. Inj., Exh. 1,
18   Dkt. # 17-1 at p. 2–3. A month later, he issued another proclamation to prohibit certain “activities
19   related to residential evictions by all residential landlords” until April 17, 2020. Id. Exh. 2, Dkt. #
20   17-2 at p. 3–4. These prohibited actions related to landlords’ right to remove a tenant and repossess
21   their property.
22          The Governor has extended this eviction ban several times, and it is now in place through
23   June 30, 2021, well over a year after the initial proclamation. See id. Exhs. 3–5, Dkt. # 17-3, 17-4,
24   17-5; Declaration of Ethan W. Blevins in Support of Plaintiffs’ Motion for Summary Judgment,
25   Exh. 20 at p. 5–9. Upon each renewal, the Governor has made minor changes to the language. In
26   its current form, landlords are prohibited from “threatening to serve or enforce” any notice
27   demanding that a tenant comply with the lease or vacate the premises. Id. at p. 5. It likewise
28
     Mot. for Summary Judgment - 3                                                   Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                            255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
            Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 9 of 31




 1   prohibits landlords from enforcing any judicial eviction orders. Id. The ban applies to tenancies
 2   that have expired or will expire during the ban. Id.
 3           There are few exceptions. A landlord may carry out an eviction order or notice if they
 4   submit an affidavit stating that eviction is “necessary to respond to a significant and immediate
 5   risk to the health, safety, or property of others created by the resident.” Id. A landlord may also
 6   seek eviction if a 60-day notice is given of intent to either sell the property or personally occupy it
 7   as a primary residence. Id.
 8           The ban also restricts rent collection and late fees. Id. at p. 6. It prohibits landlords from
 9   treating unpaid rent as an “enforceable debt or obligation that is owing or collectable,” unless the
10   landlord proves in court that the tenant rejected a reasonable repayment plan. Id. Similarly,
11   landlords cannot assess late fees for overdue rent during the ban. Id. The ban also prohibits rent
12   increases. Id. at p. 7.
13           Landlords who violate the ban face criminal penalties. Id. at p. 9.
14   Seattle Mayor’s Eviction Ban
15           In March 2020, Seattle Mayor Jenny Durkan issued a proclamation of civil emergency. See
16   Blevins Decl. ISO Mot. for Prelim Inj., Exh. 6, Dkt. # 17-6 at p. 1–4. Shortly after, she issued an
17   order preventing landlords from initiating any unlawful detainer actions or otherwise evicting
18   tenants unless the eviction is in response to tenant behavior that rises to an imminent threat to
19   health or safety. Id. Exh. 7, Dkt. # 17-7 at p. 2–4. The Mayor has extended the ban several times,
20   and it is now set to last through June 31, 2021, or until the civil emergency ends, whichever is
21   earliest. See id. Exhs. 8–10, Dkt. # 17-8, 17-9, 17-10; Blevins Decl. ISO Motion for Summary
22   Judgment, Exh. 21 at p. 3–5.
23   Seattle City Council’s Eviction Ban
24           The Seattle City Council has also passed its own eviction ban. See Blevins Decl. ISO Mot.
25   for Prelim. Inj., Exh. 11, Dkt. # 17-11. The Council’s ordinance creates an affirmative defense to
26   eviction for the six months following the end of the Mayor’s ban, if the reason for eviction is either:
27   (1) the failure to comply with a 14-day notice to pay rent or vacate for rent due during the Mayor’s
28
     Mot. for Summary Judgment - 4                                                   Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                            255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 10 of 31




 1   ban or six months after; or (2) the tenant “habitually fails to pay rent resulting in four or more pay-
 2   or-vacate notices in a 12-month period.” Id. at p. 19. To rely on the affirmative defense, a tenant
 3   need only submit a declaration that the tenant is suffering financial hardship. Id. The ban does not
 4   require the financial hardship to be related to the pandemic. See id.
 5   Seattle City Council’s Rent Repayment Ordinance
 6             In May 2020, the City Council passed an ordinance governing the repayment of all unpaid
 7   rent that accrues during the civil emergency order and the six months following the order’s
 8   termination. See Blevins Decl. ISO Mot. for Prelim. Inj., Exh. 12, Dkt. # 17-12. The ordinance
 9   imposes installment plans that vary based on the amount of rent owed. See id. at p. 7–8. It also
10   bans late fees or interest on the unpaid rent accrued during or six months following the civil
11   emergency. Id. at p. 8. The City Council passed the ordinance in order to address any difficulty
12   paying rent due to “the economic disruptions caused by COVID-19.” Id. at p. 1. The City Council
13   deemed the ordinance “immediately necessary to protect public health, support stable housing, and
14   decrease the likelihood that individuals and families will fall into homelessness.” Id. at p. 7.
15             The ordinance also grants tenants the right to pay overdue rent that accumulated during the
16   civil emergency or six months after in installment plans established by law. Id. at p. 7–8. The
17   repayment schedule varies depending on the quantity of overdue rent: one month or less of overdue
18   rent can be paid in three consecutive, equal monthly installments; over one and up to two months
19   of overdue rent is payable in five such installments; and overdue rent over two months is payable
20   in six installments. Id. The tenant may also propose an alternative payment schedule, which
21   supersedes this repayment schedule with landlord consent. Id. Late fees, interest, or other charges
22   resulting from late payment are prohibited within six months of the end of the civil emergency. Id.
23      III.          Plaintiff Landlords
24             Plaintiffs are residential landlords with tenants who are not paying rent.
25   El Papel, LLC
26             Mark Travers and Michele Ruess own El Papel, LLC. Declaration of Mark Travers in
27   Support of Plaintiffs’ Motion for Summary Judgment ¶ 2. El Papel owns two rental properties in
28
     Mot. for Summary Judgment - 5                                                   Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                            255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 11 of 31




 1   Seattle. Id. ¶ 3. The larger, a 25-unit building of micro-apartments, has two tenants behind on rent.
 2   Declaration of Christopher Gardner in Support of Plaintiffs’ Motion for Summary Judgment ¶¶ 2–
 3   3. One tenant, who has been employed throughout most of the pandemic and has a monthly rent
 4   of $750, owes $4,235. Id. ¶ 3. The other tenant, with a monthly rent of $925, owes $2,050. Id.
 5   El Papel would initiate eviction proceedings against the tenant owing $4,235 if Defendants’
 6   eviction bans were not in place. Travers Decl. ISO Mot. for Summary Judgment ¶ 9.
 7          The other building is a townhouse. Until the end of December 2021, two tenants whose
 8   fix-termed lease expired on July 31, 2020, illegally occupied the townhouse. Id. ¶ 4; Declaration
 9   of Mark Travers in Support of Plaintiffs’ Mot. for Prelim. Inj., Dkt. # 18, ¶ 3. For five months the
10   tenants resided in the townhouse without a valid lease and without paying rent. Id. It was only after
11   this litigation began that the tenants vacated the premises. Id. However, even though the tenants
12   vacated the townhouse, they did so without paying the balance of their overdue rent, which
13   amounted to $3,786.21. Travers Decl. ISO Mot. for Summary Judgment ¶ 4.
14          Under the signed lease agreements, El Papel’s tenants agreed to pay rent in monthly
15   installments on the first day of each calendar month of the lease term. Id. Exhs. 22–23. The lease
16   agreement also imposes a $75 late fee for rent received after the fifth day of a given month. Id.
17   The lease agreements do not roll into a month-to-month tenancy after the lease term ended. Id.
18   Berman 2, LLC
19          Berman 2, LLC, is owned by Osho Berman. Declaration of Osho Berman in Support of
20   Plaintiffs’ Mot. for Summary Judgment ¶ 2. Berman 2 owns and manages a residential building
21   with 23 tenants in Seattle. Id. ¶ 3. Berman 2 rents these units to low-income tenants, many of whom
22   were previously homeless, at below-market rates. Id. ¶ 3. Berman 2 relies on the eviction process
23   to keep these units safe and comfortable for tenants and to keep rates low. Id. ¶ 4.
24          Tenants occupying nine of Berman 2’s rental units have accrued overdue rent during the
25   eviction bans and are currently declining to pay rent. Id. ¶ 6. The total rent owed during the eviction
26   bans amounts to just over sixteen thousand dollars. Id. Mr. Berman has personally attempted to
27   negotiate with his non-paying tenants by phone, text, and in-person, but the non-paying tenants
28
     Mot. for Summary Judgment - 6                                                   Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                            255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 12 of 31




 1   have been unresponsive. Id. In his communications, Mr. Berman has indicated he is willing to
 2   accept partial payment or repayment; however, his tenants have refused to respond and are
 3   continuing to occupy Berman 2’s rental units in violation of their lease agreements. Id.
 4   Additionally, Mr. Berman has observed an increase in drug activity and non-leased occupants
 5   living on the property without his consent. Id. ¶ 5. Mr. Berman would initiate eviction proceedings
 6   against his non-paying tenants but for Defendants’ eviction bans. Id. ¶ 8.
 7           The lease agreements state that Berman 2’s tenants agree to “pay all rent and other charges
 8   promptly when due or assessed, including utilities for which [the tenant] is responsible and to
 9   provide proof of payment.” Declaration of Osho Berman in Support of Plaintiffs’ Mot. for Prelim.
10   Inj., Exh. 14, Dkt # 19-1. It also provides: “Any rent unpaid by the due date is termed delinquent.”
11   Id. The lease states that late rent will result in a late payment charge of $75 plus $5 each additional
12   day that rent has not been paid in full. Id.
13                                      EVIDENCE RELIED UPON
14           Plaintiffs rely on declarations of Ethan W. Blevins, Mark Travers, Osho Berman, and Chris
15   Gardner, as well as the exhibits accompanying those declarations.
16                                       STATEMENT OF ISSUES
17       1. Contract Clause. The Contract Clause of the United States Constitution prohibits the
18           government from substantially impairing contractual obligations. Under the Defendants’
19           eviction bans, landlords are prohibited from evicting nonpaying tenants or timely collecting
20           overdue rent and late fees. Do the Defendants’ eviction bans substantially impair residential
21           lease agreements in an unreasonable or unnecessary manner?
22       2. Physical Taking. A physical taking occurs when the government occupies or allows
23           another individual to occupy private property without owner consent. Under the
24           Defendants’ eviction bans, landlords are prohibited from evicting and repossessing their
25           property. Do the Defendants’ eviction bans constitute a temporary physical occupation of
26           landlords’ properties?
27

28
     Mot. for Summary Judgment - 7                                                   Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                            255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
               Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 13 of 31




 1                                     AUTHORITY AND ARGUMENT
 2
     I.        THE DEFENDANTS’ EVICTION BANS VIOLATE THE CONTRACT CLAUSE
 3             OF THE UNITED STATES CONSTITUTION BY STRIPPING RESIDENTIAL
               LEASE AGREEMENTS OF THEIR ESSENTIAL ENFORCEMENT MECHANISM
 4
                The United States Constitution says, “No State shall . . . pass any . . . Law impairing the
 5
     Obligation of Contracts.” U.S. Const. art. I, § 10, cl. 1. A Contract Clause analysis contains three
 6
     steps: whether the law at issue causes a “substantial impairment” of contractual obligations;
 7
     whether the government has a “significant and legitimate public purpose;” and whether the law “is
 8
     precisely and reasonably designed to meet” its objective. Allied Structural Steel Co. v. Spannaus,
 9
     438 U.S. 234, 242–43 (1978); RUI One Corp. v. City of Berkeley, 371 F.3d 1137, 1147 (9th Cir.
10
     2004) (cleaned up).
11
          a.       The eviction bans render leases unenforceable
12
                The eviction bans substantially impair every lease agreement throughout Seattle and
13
     Washington by removing the key enforcement mechanism. As Justice Holmes said almost a
14
     century ago, “[l]egal obligations that exist but cannot be enforced are ghosts that are seen in the
15
     law but that are elusive to the grasp.” The W. Maid, 257 U.S. 419, 433 (1922). Transforming
16
     enforceable lease agreements into mere apparitions with no enforceable content causes a
17
     substantial impairment of contractual obligations.
18
                In assessing substantial impairment, courts consider “the extent to which the law
19
     undermines the contractual bargain, interferes with a party’s reasonable expectations, and prevents
20
     the party from safeguarding or reinstating his rights.” Sveen v. Melin, 138 S. Ct. 1815, 1822 (2018).
21
     An obligation is substantially impaired when a law handicaps enforcement of that obligation.
22
     “Contracts between individuals or corporations are impaired within the meaning of the
23
     Constitution (article 1, s 10, cl. 1) whenever the right to enforce them by legal process is taken
24
     away or materially lessened.” Lynch v. United States, 292 U.S. 571, 580 (1934). After all, “it is
25
     manifest that the obligation of the contract, and the rights of a party under it, may, in effect, be
26
     destroyed by denying a remedy altogether[.]” Bronson v. Kinzie, 42 U.S. 311, 317 (1843).
27
     Statutory methods of enforcement are among the “legitimate expectations of the contracting
28
     Mot. for Summary Judgment - 8                                                   Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                            255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 14 of 31




 1   parties” that courts consider when addressing substantial impairment. See U.S. Trust Co. of New
 2   York v. New Jersey, 431 U.S. 1, 19 n.17 (1977); see also Home Building & Loan Association v.
 3   Blaisdell, 290 U.S. 398, 429–30 (1934) (“[T]he laws which subsist at the time and place of the
 4   making of a contract, and where it is to be performed, enter into and form a part of it, as if they
 5   were expressly referred to or incorporated in its terms.”) (internal quotation marks omitted).
 6          Cases regarding delay in enforcement of foreclosure remedies offer an apt example of
 7   substantial impairment when a law acts on an enforcement mechanism. In Bronson, 42 U.S. at
 8   312, for instance, the Supreme Court invalidated a law that delayed foreclosures by extending
 9   mortgagors’ redemption periods. The Court stated that a government-imposed change to the
10   remedy that effectively impairs contractual obligations offends the Contract Clause because “it is
11   immaterial whether [impairment of a contract] is done by acting on the remedy or directly on the
12   contract itself. In either case it is prohibited by the Constitution.” Id. at 316. The extended
13   redemption period was thus an unlawful impairment of contract. Id. See also Barnitz v. Beverly,
14   163 U.S. 118, 131 (1896) (“[T]he change of remedy [can be] detrimental to such a degree as to
15   amount to an impairment of the plaintiff’s right[.]”).
16          As Bronson demonstrates, contractual impairments can still be substantial even where a
17   remedy for contractual breaches is only delayed. After all, “[i]f a State may stay the remedy for
18   one fixed period, however short, it may for another, however long.” Edwards v. Kearzey, 96 U.S.
19   595, 602 (1877). Although rent continues to accrue on paper with the hope of collection someday,
20   the ability to collect rent in a timely manner and enforce that obligation in a timely manner is the
21   crux of the rental business model. This is why the unlawful detainer statute offers an expedited
22   process. Hence, the ability to enforce timely payments through the remedies created by state law
23   is an essential tool, and even temporary suspension constitutes a substantial impairment. See, e.g.,
24   Bronson, 42 U.S. at 311; Barnitz, 163 U.S. at 130 (act violated Contract Clause by “car[ving] out
25   for the mortgagor . . . an estate of several months more than was obtainable by him under the
26   former law”).
27

28
     Mot. for Summary Judgment - 9                                                 Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                          255 South King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 15 of 31




 1          The eviction bans, while differing in minor details, all constitute a substantial impairment
 2   of contract because they remove the enforcement mechanism of eviction, thus preventing landlords
 3   from enforcing lease obligations unless the tenant’s behavior rises to an imminent threat to health
 4   or safety. Just as extension on a foreclosure remedy is a substantial impairment of contract, so also
 5   is a temporary ban on the remedy of eviction. In both cases, the means of enforcement are stripped
 6   away, leaving only a husk of contractual obligations. As two federal district courts have
 7   recognized, COVID-19 eviction bans cause a substantial impairment. See Apt. Ass’n of Los
 8   Angeles Cty., Inc. v. City of Los Angeles, No. 20-05193, 2020 WL 6700568, at *4–5 (C.D. Cal.
 9   Nov. 13, 2020) (concluding that the Los Angeles eviction ban “at a minimum, significantly
10   interfere[s] with landlords’ reasonable expectations” and therefore substantially impairs residential
11   lease agreements); Baptiste v. Kennealy, No. 1:20-cv-11335-MLW, 2020 WL 5751572, at *16 (D.
12   Mass. Sept. 25, 2020) (holding that the Massachusetts eviction ban substantially impaired
13   residential   lease   agreements     because    it   “materially   undermines      the    contractual
14   bargain”). Neutering a lease agreement by removing the primary enforcement mechanism
15   “undermines the contractual bargain, interferes with a party’s reasonable expectations, and
16   prevents the party from safeguarding or reinstating his rights.” Sveen, 138 S. Ct. at 1822.
17          Additionally, the eviction bans close off other avenues for enforcing rent. The state
18   prevents landlords from treating overdue rent as an enforceable debt through breach-of-contract or
19   similar actions, and the City of Seattle requires landlords to submit to a repayment schedule rather
20   than seek to enforce their contractual rights through an enforcement action. Federal district courts
21   in California and Massachusetts have held that a substantial impairment arises even where the right
22   to sue in contract remains unencumbered. See Apt. Ass’n of Los Angeles Cty., Inc., 2020 WL
23   6700568, at *4 (holding that limits on eviction for nonpayment caused substantial impairment even
24   though “landlords remain free to sue in contract for back rent owed”); Baptiste, 2020 WL 5751572,
25   at *16 (holding that bar on evictions caused substantial impairment even though the law “does not
26   prevent a landlord from suing a tenant for rent owed”). The additional impact on the right to resort
27

28
     Mot. for Summary Judgment - 10                                                Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                          255 South King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 16 of 31




 1   to common-law remedies such as breach of contract underscores the substantial impairment caused
 2   by the eviction bans.
 3           The temporary nature of the eviction bans does not preclude a holding that residential lease
 4   agreements have been substantially impaired. See, e.g., W.B. Worthen v. Kavanaugh, 295 U.S. 56
 5   (1935) (contracts were substantially impaired where right to foreclose was delayed); Bronson, 42
 6   U.S. 311 (same). Landlords rely on timeliness of payment to run their business, and they have a
 7   reasonable expectation to obtain ongoing payment, not a theoretical recuperation at an unknown
 8   date. In holding that the Los Angeles eviction moratorium caused a substantial impairment, the
 9   Central District of California observed: “This Court cannot ignore the possibility that some
10   landlords may face, at the very least, the prospects of reduced cash flow and time value of missed
11   rent payments and increased wear and tear on rental properties, and that these effects were, at least
12   in terms of degree, unforeseeable.” Apt. Ass’n of Los Angeles Cty., 2020 WL 6700568, at *5. This
13   Court should not ignore that danger either.
14           Additionally, the eviction bans substantially impair residential lease agreements because
15   they bar landlords from exiting the contract. The terms of exit are an integral part of any bargain—
16   when and how a party can draw the contract to a conclusion. In Washington, landlords rely on the
17   state’s unlawful detainer statute and similar laws as implicit contractual terms that govern the
18   parties’ rights to end the contractual relationship. The Defendants’ bans on eviction bar landlords
19   for evicting due to breach of contract or for no-fault reasons such as to convert the property to a
20   different use or rent it to a needy family member. Prohibiting landlords from terminating a contract
21   is a substantial impairment.
22           The inability to terminate a contract distinguishes an eviction moratorium from the
23   extended redemption period upheld in Blaisdell. The Minnesota law did not prohibit a mortgagee
24   from exiting the contractual relationship by selling the mortgage. Nor is a mortgagee as impacted
25   by an inability to exit a contract as a landlord, who must attend to a long list of affirmative legal
26   duties vis-a-vis their tenant.
27

28
     Mot. for Summary Judgment - 11                                                Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                          255 South King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 17 of 31




 1          Moreover, statutorily extended redemption periods, like the one upheld in Blaisdell, do not
 2   unsettle contractual expectations to the same degree as temporary bans on eviction. Courts have
 3   long exercised the equitable authority to adjust the time and terms of foreclosure sales. Blaisdell,
 4   290 U.S. at 446–47. Thus, the statutory adjustment to redemption periods did not significantly or
 5   unreasonably alter reasonable expectations or the preexisting legal landscape in which parties
 6   bargained. See id. (the statutory redemption period was reasonable because the statute was a
 7   “cognate to the historic exercise of the equitable jurisdiction”). By contrast, here there is no
 8   preexisting statutory or judicial authority to delay payment obligations or outright bar eviction.
 9          The Defendants may argue, as they did in prior briefing before this Court, that the bans are
10   not a substantial impairment because the rental housing market is already a heavily regulated
11   industry and therefore banning evictions outright does not upset reasonable expectations. See Gov.
12   Inslee’s Response to Plaintiffs’ Mot. for Prelim. Inj., Dkt. # 28 at p. 12–13; City of Seattle’s Opp.
13   to Plaintiffs’ Mot.for Prelim. Inj., Dkt. # 27 at p. 12–13.
14          However, simply because an industry is regulated does not mean parties should reasonably
15   expect an erosion of their rights. A variety of laws governs the landlord-tenant relationship, but
16   “[i]f such general regulations were sufficient to invoke the closely regulated industry exception, it
17   would be hard to imagine a type of business that would not qualify.” City of Los Angeles v. Patel,
18   576 U.S. 409, 425 (2015). This “heavily regulated industry” exception arises in the Fourth
19   Amendment context as well, where the Supreme Court has been cautious to keep the exception
20   narrow. In Patel, the Court rejected the argument that the hotel industry was heavily regulated and
21   therefore enjoyed diminished Fourth Amendment rights, see id. at 424–26, refusing to extend the
22   exception beyond the four industries that the Court had identified as heavily regulated (liquor,
23   firearms, mining, and junkyards). See id. at 424. The Court held that an industry is not subject to
24   this exception unless something “inherent in the operation of [the industry] poses a clear and
25   significant risk to the public welfare.” Id. As with hotels, there is nothing inherent in the rental
26   housing industry that poses a clear and significant risk to the public welfare. Hence, burdens on
27

28
     Mot. for Summary Judgment - 12                                                Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                          255 South King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
             Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 18 of 31




 1   lease agreements are not less substantial simply because of the regulatory backdrop in which
 2   landlords operate.
 3
        b.         The eviction bans are neither a reasonable nor necessary means to cope
 4                 with the pandemic
 5            1.      The eviction bans fail to ensure compensation
 6            This is not the first time that state governments have sought to provide temporary relief
 7   from foreclosure or eviction. The Supreme Court has upheld such measures against Contract
 8   Clause challenges only when the statutes provided safeguards and enforceable requirements that
 9   tenants or mortgagors continue making payments during the extended forbearance period.
10   However, where a statute, like the eviction bans here, provides no enforcement mechanism to
11   ensure continuing payment while the tenant or mortgagor continued to possess the property, the
12   Supreme Court has struck it down as an unreasonable interference with contractual obligations.
13            This pattern began with Bronson in 1843, the case invalidating the Illinois law extending
14   the period in which a defaulting mortgagee had to redeem their property. The Bronson Court held
15   that a law imposing a delay in the mortgagee’s right to foreclose caused an unconstitutional
16   interference with contract. Bronson, 42 U.S. at 319. The Court struck down similar extended
17   redemption periods in Howard v. Bugbee, 65 U.S. 461 (1860), and Barnitz v. Beverly, 163 U.S.
18   118 (1896). The parallel in the rental context is clear: just as removing the remedy of foreclosure
19   for failure to pay monthly installments on a mortgage was an unconstitutional interference, so also
20   is a ban that prohibits landlords from evicting when a tenant fails to pay monthly rent or otherwise
21   violates lease terms.
22            The Supreme Court has adopted a narrow exception for schemes that extended redemption
23   periods but only if the mortgagee’s right of reasonable return was adequately protected. In Home
24   Building & Loan Association v. Blaisdell, 290 U.S. 398, the Supreme Court upheld a Minnesota
25   law that allowed judges to extend contractual redemption periods. Blaisdell did not overrule
26   Bronson, however, and a key distinction between the cases has direct relevance to the eviction
27   bans.
28
     Mot. for Summary Judgment - 13                                                Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                          255 South King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 19 of 31




 1          In Blaisdell, the Minnesota law required the mortgagor to continue paying fair-market rent
 2   during the extended redemption period as a condition of the extension, thus providing some relief
 3   for the mortgagee. Id. at 425. The Blaisdell majority relied on this difference in distinguishing
 4   Bronson: “It will be observed that in the Bronson case . . . there was no provision, as in the instant
 5   case, to secure to the mortgagee the rental value of the property during the extended period.” Id.
 6   at 432. The same distinction arose in Barnitz, where the Court noted: “[T]he act carves out for the
 7   mortgagor or the owner of the mortgaged property an estate of several months more than was
 8   obtainable by him under the former law, with full right of possession, and without paying rent or
 9   accounting for profits in the meantime.” Barnitz, 163 U.S. at 130 (emphasis added).
10          The Supreme Court underscored this distinction a year after Blaisdell in W.B. Worthen Co.
11   v. Kavanaugh, 295 U.S. at 61, where the Supreme Court struck down a temporary delay on
12   foreclosure with no enforceable requirement that the mortgagor make payments. The fatal flaw
13   with the Arkansas law was that the mortgagor “ha[d] every incentive to refuse to pay a dollar.” Id.
14   at 60–61. That problem did not exist in Blaisdell, where the Minnesota statute required continuing
15   payment.
16          The same distinction arises with respect to eviction bans. In Block v. Hirsh, 256 U.S. 135
17   (1921), the Supreme Court dealt with a rent-control law that banned evictions during a World War
18   One housing shortage. While a divided Court upheld the ban against a Contract Clause challenge,
19   the majority noted that “[m]achinery [wa]s provided to secure to the landlord a reasonable rent”
20   during the eviction ban, id. at 157, and the tenant was protected from eviction only “so long as he
21   pa[id] the rent and perform[ed] the other terms and conditions of the lease.” District of Columbia
22   Rents Act, Ch. 80, 41 Stat. 298, § 109 (1919). The Blaisdell majority later found this fact directly
23   relevant to the Contract Clause analysis, noting that, in Block, “provision was made for reasonable
24   compensation to the landlord during the period he was prevented from regaining possession.”
25   Blaisdell, 290 U.S. at 441–42.
26          This precedent reveals a telling pattern: the Court has narrowly upheld laws temporarily
27   preventing eviction or foreclosure only where the law requires, as a condition of the extension,
28
     Mot. for Summary Judgment - 14                                                 Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                           255 South King Street, Suite 800
                                                                                   Seattle, Washington 98104
                                                                                              (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 20 of 31




 1   that the tenants/mortgagors continue paying fair rent (Blaisdell and Block). Where no such
 2   payment is required as a condition of foreclosure protection, the Court has struck down temporary
 3   foreclosure delays (Bronson, Howard, Barnitz, and W.B. Worthen).
 4          The eviction bans fail to provide an enforceable requirement that tenants protected from
 5   eviction pay anything during the interim as a condition of that protection. Governor Inslee’s
 6   proclamation bans evictions and likewise bars landlords from treating missing rent as an
 7   “enforceable debt or obligation that is owing or collectable, where such non-payment was as a
 8   result of the COVID-19 outbreak and occurred on or after” the state of emergency began. Blevins
 9   Decl. ISO Mot. for Summary Judgment, Exh. 20 at p. 6. Likewise, the City of Seattle does not
10   protect landlords’ right to a return, instead creating an incentive for renters not to pay and take
11   advantage of the mandated repayment plan. Rather than protecting landlords’ right to
12   compensation, these eviction bans create an unconstitutional “incentive to refuse to pay a dollar.”
13   W.B. Worthen, 295 U.S. at 60–61.
14          2.      The eviction bans extend beyond the government’s interests
15          A law substantially impairing a contract must be “tailored to the emergency that it was
16   designed to meet.” Allied Structural Steel Co., 438 U.S. at 242. A substantial impairment is
17   therefore unreasonable and unnecessary when “an evident and more moderate course would serve
18   [the government’s] purposes equally well.” United States Trust Co. of New York, 431 U.S. at 31.
19          The eviction bans share similar rationales. The Governor’s proclamation cites the concern
20   that unemployment prompted by shutdowns will make it difficult for tenants to pay rent and thus
21   increase the likelihood of eviction, “increasing the life, health, and safety risks to a significant
22   percentage of our people.” Blevins Decl. ISO Mot. for Summary Judgment, Exh. 20 at p. 1. The
23   Seattle Mayor’s proclamation posits a similar causal chain resulting in more evictions, which may
24   “result in a loss of housing and create housing instability, potentially increasing the number of
25   people experiencing homelessness and creating a heightened risk of disease transmission.” Blevins
26   Decl. ISO Mot. for Prelim. Inj., Exh. 7, Dkt. # 17-7, at p. 1. The City Council likewise cites more
27   evictions resulting in more homelessness and disease transmission. Id.; Blevins Decl. ISO Mot.
28
     Mot. for Summary Judgment - 15                                                Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                          255 South King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 21 of 31




 1   for Prelim. Inj., Exh. 11, Dkt. # 17-11, at p. 1–2. The repayment ordinance, meanwhile, claims that
 2   the economic impact of the pandemic will extend beyond the City’s state of emergency and that
 3   the City has a continuing interest in promoting housing stability and homelessness prevention. Id.,
 4   Exh. 12, Dkt. # 17-12, at p. 1–2. The eviction bans are not tailored to satisfy these interests.
 5          3.      The eviction bans are not tailored to the emergency at hand
 6          The eviction bans extend beyond circumstances where tenants are likely to face
 7   homelessness if evicted. By their own terms, the government’s interests are limited to preventing
 8   homelessness and an increased risk of disease transmission that homelessness entails during the
 9   pandemic.
10          Yet the eviction bans apply broadly to all tenants, regardless of financial circumstance or
11   likelihood of finding alternative housing. A landlord cannot, for instance, file a notice to terminate
12   a month-to-month tenancy with a well-to-do tenant so that the landlord can renovate the rental
13   unit. Nor can a landlord evict tenants with good income for violations of the lease unrelated to rent
14   payment. Tenants in these and similar situations are not likely to end up on the streets if a landlord
15   exercises the right to repossess his property. Yet neither Washington State nor the City of Seattle’s
16   eviction bans require a showing of hardship. The Supreme Court, in striking down a law that
17   delayed foreclosure remedies, indicated that a hardship showing was a constitutional necessity:
18   “There is not even a requirement that the debtor shall satisfy the court of his inability to pay.” W.B.
19   Worthen Co., 295 U.S. at 61.
20          The eviction bans’ one-size-fits-all approach also distinguishes this case from Blaisdell. In
21   that case, the Minnesota statute granted judges authority to extend redemption periods on a case-
22   by-case basis “for such additional time as [a] court may deem just and equitable.” 290 U.S. at 416.
23   Indeed, Blaisdell distinguished Bronson and Howard partially on this basis, noting that the
24   extended redemption periods in those cases were “unconditional,” unlike the Minnesota law that
25   did not impose an inflexible, across-the-board mandate. Id. at 432. The eviction bans fail to offer
26   similar flexibility that would result in a more tailored approach.
27

28
     Mot. for Summary Judgment - 16                                                  Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                            255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 22 of 31




 1          The City of Seattle’s ban does require that a tenant self-certify that they are experiencing
 2   hardship before evoking the affirmative defense to eviction, but that hardship need not be caused
 3   by the pandemic. Moreover, this small concession is cold comfort to Seattle landlords, who remain
 4   subject to the Governor’s and Mayor’s eviction bans, neither of which require a showing of
 5   hardship. Hardship, moreover, is left undefined in the ordinance, making it difficult for landlords
 6   to challenge a tenant’s certification.
 7          Additionally, the City of Seattle’s eviction ban unnecessarily extends six months beyond
 8   the termination of the Mayor’s emergency order. By the order’s terms, the Mayor will only
 9   terminate the order when she has determined “that extraordinary measures are no longer required
10   for the protection of the public peace, safety and welfare.” Blevins Decl. ISO Mot. for Prelim. Inj.,
11   Exh. 6, Dkt. # 17-6, at p. 4. Yet if the Mayor determines that such measures are no longer
12   necessary, then the City’s interest in taking such measures will have come to an end. The City,
13   therefore, has no need to extend the eviction ban to either protect against disease transmission or
14   protect against a surge in homelessness caused by the crisis. See United Auto., Aerospace, Agric.
15   Implement Workers of Am. Int’l Union v. Fortuno, 633 F.3d 37, 46 (1st Cir. 2011) (to comply with
16   the Contract Clause, substantial impairments on contractual obligations should be “limited to the
17   duration of the emergency”).
18          The restrictions on rent collection have an even less clear relationship to the governments’
19   interests. Washington State’s proclamation bars landlords from treating unpaid rent as an
20   enforceable debt by, for instance, bringing a breach-of-contract action. Yet Washington State’s
21   interests in preventing homelessness and disease transmission are not furthered by preventing a
22   landlord from bringing an action to collect on overdue rent. The same is true of Seattle’s repayment
23   ordinance, which bars landlords from seeking to collect rent in a manner that deviates from the
24   city-mandated repayment schedule. That schedule ensures that renters need not face any repayment
25   obligation until six months after the City emergency has concluded, well after an official
26   determination that a public crisis no longer exists. This not only extends beyond the duration of
27

28
     Mot. for Summary Judgment - 17                                                Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                          255 South King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 23 of 31




 1   the emergency but also has no bearing on the prevention of homelessness that may exacerbate
 2   transmission during the crisis.
 3          4.      The Defendants can achieve their interests in a less oppressive manner
 4          The Defendants have several other “more moderate courses” of satisfying their interests
 5   other than banning virtually all evictions, barring recovery of rent, and leaving no recourse for
 6   landlords. See United States Trust Co. of New York, 431 U.S. at 31.
 7          The government could, for instance, manage eviction filings to prevent a surge, while still
 8   allowing landlords to exercise their contractual rights. For example, Michigan courts have adopted
 9   a rule directing courts to process evictions through a “prioritization approach,” which requires
10   courts to move through eviction processing in order of five priorities: first, complaints of illegal
11   activity; second, complaints alleging nonpayment of rent for 120 days or more, then 90 days or
12   more, 60 days or more, and 30 days or more. Michigan Supreme Court, Administrative Order
13   No. 2020-17. 2 This ensures that the most serious situations can receive prompt resolution while
14   granting more time for tenants struggling with nonpayment. Similarly, the government could
15   impose a weekly or monthly cap on the number of eviction filings. This would address the
16   governments’ concerns about rising eviction rates while allowing landlords to exercise their rights
17   and protect their own interests.
18          The government can also provide some form of compensation for landlords. This could
19   include, among other things, tax credits or no-interest loans for landlords who agree to continue
20   housing non-payers or partial payers.
21          Other solutions could allow landlords to exercise their rights and address homelessness
22   should an eviction surge occur. The government could, for instance, exercise its eminent domain
23   power to temporarily commandeer hotels and other facilities for temporary housing, supply
24   homeless individuals with hygiene kits, and so on. See also Peggy Bailey, Trump Executive Orders
25   Likely Won’t Help the Millions Struggling to Pay Rent, Center on Budget and Policy Priorities
26
     2
      Available at https://courts.michigan.gov/Courts/MichiganSupremeCourt/rules/court-rules-
27
     admin-matters/Administrative%20Orders/2020-08_2020-06-09_FormattedOrder_AO2020-
28   17.pdf.
     Mot. for Summary Judgment - 18                                                Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                          255 South King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
              Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 24 of 31




 1   (Aug. 8, 2020). 3 (suggesting alternative ways to help renters); Salim Furth, When the Moratorium
 2   Expires: Three Quick Steps to Reduce Eviction, Mercatus Center (June 19, 2020). 4 (same).
 3       c.         Cases upholding other eviction bans are distinguishable
 4             The eviction bans at issue in this matter are more restrictive than others around the country.
 5   Several federal courts have been skeptical of Contract Clause challenges to various eviction bans.
 6   See, e.g., Apartment Ass’n of Los Angeles Cty., Inc. v. City of Los Angeles, No. 20-05193, 2020
 7   WL 6700568 (C.D. Cal . Nov. 13, 2020); Baptiste v. Kennealy, No. 1:20-cv-11335, 2020 WL
 8   5751572 (D. Mass. Sept. 25ss, 2020); HAPCO v. City of Philadelphia, No. 20-3300, 2020 WL
 9   5095496 (E.D. Penn. Aug. 28, 2020); Elmsford Apt. Associates, LLC v. Cuomo, No. 20-cv-4062,
10   2020 WL 3498456 (S.D.N.Y. June 29, 2020). These cases, however, should not bear on this
11   Court’s decision because the Washington and Seattle eviction bans are more vulnerable to legal
12   challenge than the eviction bans previously upheld.
13             1.      Other challenged eviction bans still allow landlords to evict in a broader
                       range of circumstances
14

15
               The other Contract Clause challenges to eviction bans to date have involved less-restrictive

16
     laws than both the Washington and Seattle bans. For instance, the Philadelphia ban challenged in

17
     HAPCO only prohibited evictions where tenants could prove financial hardship due to the

18
     pandemic. HAPCO, 2020 WL 5095496, at *3–4. And the New York ban challenged in Elmsford

19
     only prohibited residential evictions for nonpayment of rent. Elmsford Apt. Associates, LLC, 2020

20
     WL 3498456, at *3–4. The Los Angeles eviction ban likewise limits the ban to evictions for any

21
     of four reasons: nonpayment of rent, presence of unauthorized occupants or pets, a nuisance related

22
     to COVID-19, or “no-fault” reasons such as intent to convert the building to an alternative use.

23
     See City of Los Angeles Municipal Code § 49.99.02. In short, these cases only underscore the

24
     particularly burdensome approach taken by Defendants in comparison to other governments across

25

     3
26     Available at https://www.cbpp.org/blog/trump-executive-orders-likely-wont-help-the-millions-
     struggling-to-pay-rent.
27   4
       Available at https://www.mercatus.org/publications/covid-19-economic-recovery/when-
28   moratorium-expires-three-quick-steps-reduce-eviction.
     Mot. for Summary Judgment - 19                                                   Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                             255 South King Street, Suite 800
                                                                                     Seattle, Washington 98104
                                                                                                (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 25 of 31




 1   the country, in that the eviction bans here do not require a showing of hardship and do not target
 2   particular reasons for eviction such as nonpayment.
 3           2.      Other challenged eviction bans have been shorter in duration
 4           Additionally, Defendants’ eviction bans are longer than the bans challenged in other cases.
 5   For example, in Baptiste, the Massachusetts ban expired on October 17, 2020. The Baptiste court’s
 6   ruling denying a motion for preliminary injunction emphasized that its decision was limited solely
 7   to whether the statute was likely constitutional as of April 2020 when the ban took effect. Baptiste,
 8   2020 WL 5751572, at *7, *14. The court emphasized, however, that a different question would
 9   arise as to whether “in view of changed facts [the Moratorium is] now still compatible with the
10   requirements of the Constitution” (“now” being September 2020). Id. at *7. Even as of April 2020,
11   the Baptiste court called the Contract Clause issue a “close question.” Id. at *14. These eviction
12   bans will last over a full year and several months after April 2020, if not longer. What was a close
13   question in April 2020 has transformed into an answer at this late stage, particularly given Seattle’s
14   additional extension of six months of eviction protection beyond the Mayor’s eviction ban. See
15   also HAPCO, 2020 WL 509496, at *3-4 (Philadelphia ban expired August 31, 2020).
16           3.      Other challenged eviction bans allow landlords to enforce rental obligations
                     through means other than eviction
17

18           In most of the other Contract Clause cases challenging eviction bans, landlords still

19   retained the right to sue for delinquent rent. See Apartment Ass’n of Los Angeles, 2020 WL

20   6700568, at *4 (noting that “the Eviction Moratorium does not deprive landlords of their contract

21   remedies”); Elmsford, 2020 WL 3498456, at *8 (upholding New York eviction ban in part because

22   it “preserves Plaintiffs’ rights as property owners . . . to sue their tenant . . . for back rent”); Baptiste,

23   2020 WL 5751572, at *16 (upholding the state eviction ban, which “does not prevent a landlord

24   from suing a tenant for rent owed”). Here, however, the State bars landlords from treating unpaid

25   rent as a collectable debt for the course of the eviction ban, and the City of Seattle’s repayment

26   ordinance gives tenants a right to repay missing rent on the ordinance’s terms. Thus, unlike various

27

28
     Mot. for Summary Judgment - 20                                                       Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                                 255 South King Street, Suite 800
                                                                                         Seattle, Washington 98104
                                                                                                    (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 26 of 31




 1   other federal district court cases rejecting Contract Clause theories, the eviction bans here foreclose
 2   both fundamental remedies landlords rely upon for unpaid rent.
 3
     II.   THE DEFENDANTS’ EVICTION BANS FORCE LANDLORDS TO ALLOW
 4         TENANTS IN MATERIAL BREACH OF THEIR LEASES TO PHYSICALLY
           OCCUPY LANDLORDS’ PROPERTIES, VIOLATING THE TAKINGS CLAUSE
 5         OF THE UNITED STATES CONSTITUTION
 6          Private property shall not “be taken for public use, without just compensation.” U.S. Const.
 7   amend. V; U.S. Const. amend. XIV. The eviction bans cause a physical taking by compelling
 8   landlords to house tenants who no longer satisfy lease terms, including tenants whose leases have
 9   already expired.
10          The Supreme Court has held that a physical occupation of property is a categorical taking
11   requiring compensation. Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Plan. Agency, 535 U.S.
12   302, 322 (2002) (“When the government physically takes possession of an interest in property for
13   some public purpose, it has a categorical duty to compensate the former owner . . . regardless of
14   whether the interest that is taken constitutes an entire parcel or merely a part thereof.”). Even minor
15   physical invasions that do not interfere with use constitute a categorical taking. See Loretto v.
16   Teleprompter Manhattan CATV Corp., 458 U.S. 419, 421 (1982) (holding that a law authorizing
17   television companies to install permanent cables on private properties caused a Fifth Amendment
18   taking).
19          This categorical rule requiring compensation for physical takings applies even where the
20   government authorizes a third party to physically occupy or invade property. For example, in
21   Loretto, government-authorized installation of privately owned cable constituted a physical taking.
22   Id. at 440–41. And in Kaiser Aetna v. United States, 444 U.S. 164 (1979), a navigational easement
23   imposed on a privately owned lagoon caused a categorical taking by authorizing private vessels to
24   intrude on private property.
25          A physical taking can be either permanent or temporary in nature. See Arkansas Game &
26   Fish Comm’n v. United States, 568 U.S. 23, 33 (2012) (“[W]e have rejected the argument that
27   government action must be permanent to qualify as a taking. Once the government’s actions have
28
     Mot. for Summary Judgment - 21                                                  Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                            255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 27 of 31




 1   worked a taking of property, no subsequent action by the government can relieve it of the duty to
 2   provide compensation for the period during which the taking was effective.”) (cleaned up); First
 3   English Evangelical Lutheran Church of Glendale v. Los Angeles Cty., 482 U.S. 304, 318 (1987)
 4   (“[Supreme Court] cases reflect the fact that ‘temporary’ takings which, as here, deny a landowner
 5   all use of his property, are not different in kind from permanent takings, for which the Constitution
 6   clearly requires compensation.”).
 7           Where diminution of value is not a relevant factor in the takings inquiry, as with physical
 8   takings, the temporary nature of the government action does not obviate the taking. For instance,
 9   in Kimball Laundry Co. v. United States, 338 U.S. 1 (1949), the government temporarily occupied
10   a plant for wartime use—the temporary nature of the occupation did not obviate the compensation
11   requirement. See also United States v. Petty Motor Co., 327 U.S. 372, 378 (1946) (temporary
12   government use of building was a taking warranting compensation); United States v. General
13   Motors Corp., 323 U.S. 373 (1945) (same). Indeed, even the more limited view of temporary
14   takings expressed by the dissenters in First English, 482 U.S. at 331–32, accepted as
15   uncontroversial that “the state certainly may not occupy an individual’s home for a month and then
16   escape compensation by leaving and declaring the occupation ‘temporary.’”
17           The eviction bans constitute a categorical taking because they authorize a temporary
18   physical occupation of Plaintiffs’ property by a third party against Plaintiffs’ will. Plaintiffs and
19   other landlords must suffer occupancy by tenants who no longer meet the conditions for the
20   landlords’ consent to their possession. El Papel, for instance, was forced to endure the possession
21   of its property by individuals whose lease had expired. And both businesses must abide possession
22   of their property by individuals who are not meeting the material terms of their lease agreements.
23   Thus, the Plaintiffs are effectively forced to maintain their tenancies in perpetuity, or at least until
24   the Defendants decide, at their leisure, to lift their bans.
25           Additionally, this situation is distinguishable from cases holding that landlords did not
26   suffer a taking when the government granted tenants certain statutory privileges with respect to
27   the landlord’s property. In Yee v. City of Escondido, 503 U.S. 519, 526–28 (1992), for instance,
28
     Mot. for Summary Judgment - 22                                                  Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                            255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 28 of 31




 1   the Supreme Court dealt with a claim that a rent-control law caused a physical taking because
 2   mobile home park owners could “no longer set rents or decide who their tenants will be.” The
 3   Court disagreed because the tenants were invited by the landlords and “not forced upon them by
 4   the government.” Id. at 528. Here, in contrast, the tenants have exceeded the scope of the landlords’
 5   invitation, thus resulting in a compelled physical occupation. Id. (“A different case would be
 6   presented were the statute, on its face or as applied, to compel a landowner over objection to rent
 7   his property or to refrain in perpetuity from terminating a tenancy.”).
 8          Nor does this case resemble Block, 256 U.S. at 155, where the Supreme Court held that a
 9   temporary law allowing tenants to stay beyond lease expiration did not violate the Takings Clause.
10   In Block, the regulation still allowed landlords to evict tenants who violated the terms of the lease
11   agreement, unlike the bans here. Id. at 157. Moreover, Block preceded the entire era of regulatory
12   takings jurisprudence, including Loretto’s categorical physical takings rule and the recognition of
13   temporary takings, so subsequent precedent has superseded Block’s holding. And Block itself
14   recognized that “regulations of the present sort pressed to a certain height might amount to a taking
15   without due process of law.” Id. at 156. Indeed, a year later the Court indicated that the “certain
16   height” might not need to be much higher, since Block had extended “to the verge of the law but
17   fell short” of a taking. Pennsylvania Coal Co. v. Mahon, 260 U.S. 393, 416 (1922).
18          Therefore, because the eviction bans force the Plaintiffs to keep their tenants, regardless of
19   the rental agreement’s terms, the bans constitute a physical taking.
20   III. INJUNCTIVE RELIEF IS A PROPER REMEDY FOR PHYSICAL INVASION OF
21
          PLAINTIFFS’ PROPERTY

22          While just compensation is the default remedy for a taking of property, “injunctive relief
23   is available in limited circumstances.” Goodwin v. Walton Cty. Florida, 248 F. Supp. 3d 1257,
24   1266 (N.D. Fla. 2017) (citing Peters v. Vill. of Clifton, 498 F.3d 727, 732–33 (7th Cir. 2007))
25   (recognizing injunctive relief may be granted where there are either unavailable or inadequate
26   procedures for seeking just compensation); Philip Morris, Inc. v. Harshbarger, 159 F.3d 670, 680–
27   81 (1st Cir. 1998) (affirming preliminary injunction for a facial takings claim); D.A.B.E., Inc. v.
28
     Mot. for Summary Judgment - 23                                                  Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                            255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
           Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 29 of 31




 1   City of Toledo, 292 F. Supp. 2d 968, 973 (N.D. Ohio 2003) (recognizing that a preliminary
 2   injunction is an available remedy for a facial regulatory takings claim). Indeed:
 3
             Courts have generally found remedies to be inadequate [thus permitting
 4           injunctions] in three circumstances: (1) the injury complained of by its nature
             cannot be compensated by money damages, (2) the damages cannot be ascertained
 5           with any degree of certainty, and (3) the remedy at law would not be efficient
             because the injury is of a continuing nature.
 6

 7   Kucera v. State, Dep’t of Transp., 995 P.2d 63, 69 (Wash. 2000).
 8           Currently, Plaintiffs are suffering an injury that is “of a continuing nature.” Id. With every
 9   extension the Defendants issue, the Plaintiffs suffer additional harm. Further, the harm caused by
10   a physical invasion of this kind is intangible and difficult to quantify. For example, in El Papel’s
11   case, the former holdover tenants’ rental agreement had expired. Therefore, El Papel lost more
12   than monetary resources—it lost the right to repossess its property. Moreover, injunctive relief is
13   appropriate because it offers a far less costly means of settling the takings claims across the City
14   and State than the innumerable case-by-case claims for compensation that will arise from these
15   bans. Thomas W. Merrill, Anticipatory Remedies for Takings, 128 Harv. L. Rev. 1630, 1662
16   (2015) (finding that courts generally allow anticipatory relief in order to avoid duplicative
17   litigation).
18           Therefore, injunctive relief is appropriate to resolve the Plaintiffs’ takings claim.
19                                               CONCLUSION
20           As Justice Holmes stated almost a century ago, “We are in danger of forgetting that a strong
21   public desire to improve the public condition is not enough to warrant achieving the desire by a
22   shorter cut than the constitutional way of paying for the change.” Pennsylvania Coal Co., 260 U.S.
23   at 416. The Defendants have before them a range of constitutional options to address the pandemic.
24   They cannot instead choose to saddle landlords with the costs of this crisis. Plaintiffs respectfully
25   request that the Court grant this motion.
26

27

28
     Mot. for Summary Judgment - 24                                                  Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                            255 South King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                               (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 30 of 31




 1   DATED: April 9, 2021.               Respectfully submitted:
 2
      s/ ETHAN W. BLEVINS                             s/ KATHRYN D. VALOIS
 3    s/ BRIAN T. HODGES                              KATHRYN D. VALOIS*
      Ethan W. Blevins, WSBA # 48219                  Fla. Bar. No. 1010150
 4    Brian T. Hodges, WSBA # 31976                   Pacific Legal Foundation
      Pacific Legal Foundation                        4440 PGA Blvd., Suite 307
 5
      255 South King Street, Suite 800                Palm Beach Gardens, Florida 33410
 6    Seattle, Washington 98104                       Telephone: (561) 691-5000
      Telephone: (425) 576-0484                       Email: KValois@pacificlegal.org
 7    Email: EBlevins@pacificlegal.org
 8
      Email: BHodges@pacificlegal.org                 * Pro hac vice

 9
                                         Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Mot. for Summary Judgment - 25                                           Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                     255 South King Street, Suite 800
                                                                             Seattle, Washington 98104
                                                                                        (425) 576-0484
          Case 2:20-cv-01323-RAJ-JRC Document 93 Filed 04/09/21 Page 31 of 31




                                      CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on April 9, 2021, I electronically filed the foregoing PLAINTIFFS’

 3   MOTION FOR SUMMARY JUDGMENT with the Clerk of the Court using the CM/ECF system,
 4
     which will send notification of such filing to all counsel of record.
 5
                                                           s/ ETHAN W. BLEVINS
 6                                                         Ethan W. Blevins, WSBA # 48219
 7                                                         Attorney for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Mot. for Summary Judgment - 26                                                Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                          255 South King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
